 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 534Masiongale Electrical-Mechanical, Inc. and Indiana State Pipe Trade Association and United Associa-tion Local 172, a/w United Association of Jour-neymen and Apprentices of the Plumbing and Pipefitting Industry of the United States and Can-ada, AFLŒCIO and Indiana State Pipe Trades As-sociation and United Association Local 661, a/w United Association of Journeymen and Appren-tices of the Plumbing and Pipe Fitting Industry of the United States and Canada, AFLŒCIO.  Cases 25ŒCAŒ25119, 25ŒCAŒ25246, 25ŒCAŒ25446, and 25ŒCAŒ25731 June 30, 2000 DECISION AND ORDER BY CHAIRMAN TRUESDALE AND MEMBERS FOX AND HURTGEN On January 15, 1999, Administrative Law Judge Bruce D. Rosenstein issued the attached decision.  The Respon-dent filed exceptions and a supporting brief.  The General Counsel filed an answering brief. The National Labor Relations Board has delegated its au-thority in this matter to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings,1 and conclusions, except as set forth below, and to adopt the recommended Order, as modi-fied. The Respondent excepts to the judge™s conclusion that the Respondent violated Section 8(a)(3) and (1) of the Act by refusing to employ or consider for hire 20 union plumber applicants.  On May 11, 2000, the Board issued its decision in FES (A Division of Thermo Power), 331 NLRB No. 20, setting forth the framework for analysis of refusal-to-hire and refusal-to-consider violations.  The Board has decided to remand this issue to the judge for further consideration in light of FES, including, if necessary, reopening the record to obtain evidence required to decide the case under the FES framework. The Respondent also excepts to the judge™s conclusion that it violated the Act in other respects.  None of the re-maining issues implicates our recent decision in FES and there is no reason to delay the resolution of those issues pending the outcome of the limited remand we are ordering.  Accordingly, having considered the Respondent™s remain-ing exceptions and found them without merit, we have de-cided to issue a final Order with respect to the remaining violation found by the judge.                                                            1 The Respondent has excepted to some of the judge™s credibility find-ings.  The Board™s established policy is not  to overrule an administrative judge™s credibility resolutions unless the clear preponderance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the find-ings. ORDER The National Labor Relations Board adopts the recom-mended Order of the administrative law judge as modified below and orders that the Respondent, Masiongale Electric-Mechanical Inc., Muncie, Indiana, its officers, agents, suc-cessors, and assigns, shall take the action set forth in the Order as modified. 1.  Insert the following after paragraph 1(f) and reletter the last paragraph accordingly. ﬁDischarging employees because of their union activi-ties.ﬂ 2.  Delete paragraphs 2(d) through (e) and reletter the subsequent paragraphs. 3.  Substitute the attached notice for that of the adminis-trative law judge. IT IS FURTHER ORDERED that the issue of whether the Respondent violated Section 8(a)(3) and (1) of the Act by refusing to hire and/or consider union applicants is sev-ered from the rest of this proceeding and remanded to the administrative law judge for appropriate action as noted above.  IT IS FURTHER ORDERED that the administrative law judge shall prepare a supplemental decision setting forth credibility resolutions, findings of fact, conclusions of law, and a recommended Order, as appropriate on remand.  Cop-ies of the supplemental decision shall be served on all par-ties, after which the provisions of Section 102.46 of the Board™s Rules and Regulations shall be applicable.   APPENDIX NOTICE TO EMPLOYEES POSTED BY ORDER OF THE NATIONAL LABOR RELATIONS BOARD An Agency of the United States Government  The National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us to post and abide by this notice.  WE WILL NOT interrogate employees concerning their union membership, sympathy, and activity. WE WILL NOT threaten our employees with violence because they engaged in union activity. WE WILL NOT engage in surveillance of our employees engaged in union activities. WE WILL NOT isolate or restrict the work activities of certain of our employees because they engaged in union activities. WE WILL NOT change our hiring policies by requiring applicants to be interviewed by a private investigator for the purpose of discouraging union applicants. WE WILL NOT tell our employees that they are prohib-ited from discussing the Union or distributing union litera-ture.   WE WILL NOT discharge employees because of their union activities. 331 NLRB No. 67  MASIONGALE ELECTRICAL-MECHANICAL 535WE WILL NOT in any like 
or related manner interfere 
with, restrain, or coerce you in the exercise of the rights 
guaranteed you by Section 7 of the Act. 
WE WILL, within 14 days from the date of this Order, 
offer Jeffrey Jehl and Anthony Bane full reinstatement to 

their former jobs or, if those jobs no longer exist, to substan-
tially equivalent positions, without prejudice to their senior-
ity or any other rights or privileges previously enjoyed.  
WE WILL make Jeffrey Jehl and Anthony Bane whole 
for any loss of earnings and other benefits suffered as a re-
sult of the discrimination against them, in the manner set 
forth in the remedy section of the decision. 
WE WILL, within 14 days from the date of this Order, 
remove from our files any reference to the unlawful dis-
charges, and within 3 days thereafter notify the employees 
in writing that this has been done and that the discharges 
will not be used against them in any way. 
WE WILL, on an unconditional offer to return to work by 
Jack Neil Jr., reinstate him to his former position of em-
ployment, displacing if necessary, any replacement hired 
since May 27, 1997. 
MASIONGALE ELECTRIC-MECHANICAL, INC. 
Steve Robles, Esq.,
 for the General Counsel. 
S. Douglas Trolson 
and
 Malcom M. Metzler, Esqs., 
for the Re-
spondent-Employer. 
Anthony W. Bane, Jeffrey E. Jehl, 
and Jack Neal Jr.
, for the Charg-
ing Party. 
DECISION 
STATEMENT OF THE CASE 
BRUCE D. ROSENSTEIN, Administrative Law Judge.  This 
case was tried before me in Muncie, Indiana, on August 24, 25, and 
26, 1998, pursuant to a consolidated complaint and notice of 
hearing (the complaint) issued by the Regional Director for Region 
25 of the National Labor Relations Board (the Board) on January 
30, 1998.  The complaint, based on a charge filed on December 23, 
1996, in Case 25ŒCAŒ25119, and a charge filed on March 17, 
1997,
1 in Case 25ŒCAŒ25246, by the Indiana State Pipe Trades 
Association and United Association Local 172, a/w United Asso-
ciation of Journeymen and Apprentices of the Plumbing and Pipe-
fitting Industry of the United Stat
es and Canada, AFLŒCIO (Local 
172 or Union), and an original charge filed on June 18, in Case 25Œ
CAŒ25446 and amended on January 28, 1998, by the Indiana State 
Pipe Trades Association and Un
ited Association Local 661 a/w 
United Association of Journeymen
 and Apprentices of the Plumb-
ing and Pipefitting Industry of the United States and Canada, AFLŒ

CIO (Local 661 or Union), and a charge in Case 25ŒCAŒ25731 
filed on November 7, by Local 66
1, alleges that Maisongale Elec-
trical-Mechanical Inc. (Respondent or Employer), has engaged in 

certain violations of Section 8(a)
(1) and (3) of the National Labor 
Relations Act (the Act).  The Respondent, in its answer to the com-
plaint, denies that it has violated the Act as alleged. 
Issues 
The complaint alleges that the Respondent discharged three em-
ployees, refused to hire or consider for hire 20 applicants for em-
ployment, refused to rehire an employee who made an uncondi-
                                                          
                                                           
1 All dates are in 1997 unless otherwise indicated. 
tional offer to return to work, and engaged in numerous independ-
ent violations of Section 8(a)(1) of the Act. 
On the entire record, including my observation of the demeanor 
of the witnesses, and after considering the briefs filed by the Gen-
eral Counsel and the Respondent, I make the following 
FINDINGS OF FACT 
I.  JURISDICTION 
The Respondent is a corporat
ion that performs electrical, 
HVAC,2 and plumbing services in the construction industry, with 
an office and place of business in Muncie, Indiana, where it annu-

ally purchased and received goods and materials at its facility in 
excess of $50,000 directly from poin
ts outside the State of Indiana. 
The Respondent admits and I find that it is an employer engaged in 
commerce within the meaning of Section 2(2), (6), and (7) of the 
Act and that Local 172 and 661 are labor organizations within the 
meaning of Section 2(5) of the Act. 
II.  ALLEGED UNFAIR LABOR PRACTICES 
A.  The Facts 
The Respondent is a nonunion el
ectrical and plumbing contrac-
tor, which has operated in the Greater Muncie area for approxi-
mately 11 years.  It is principally owned and run by Ken Ma-
siongale, the Respondent™s president.  The office staff is comprised 
of four clericals including Kare
n Nottingham, who is responsible 
for job applications and scheduli
ng interviews for employment.  
Superintendent John Blevins coordinates work responsibilities 
from the office while Ron Curd and Michael Woods serve as job 
superintendents in the field.  Mike Masiongale, the owner™s son, 
also serves as a supervisor for the Employer.   
Commencing in December 1996 and continuing on a regular ba-
sis through September 1997, the Re
spondent placed advertisements 
in a number of local newspapers seeking to hire journeymen 

plumbers to man its jobsites including the Springlake Apartment 
project in Mishawaka, Indiana, and the Bayshore jobsite in Green-
wood, Indiana.  Most of the ads required an applicant to apply in 
person but some listed a toll-free 
telephone number for inquiries.   
1.  The overt union member applicants 
The above ads prompted a great deal of interest and the business 
agents for Locals 172 and 661, suggested that unemployed union 
plumbers submit applications to
 Respondent.  A number of union 
members individually contacted the Respondent and obtained 
blank job applications.  These appl
ications were given to the re-
spective business agents and were
 reproduced for distribution to 

interested members.  In conjunction with the first three union 
members who applied and did not 
conceal their union affiliation, 
the Union engaged in informational picketing at the Springlake 

Apartment project around December 16,1996.  The picket signs 
apprised the public that the Respondent did not pay prevailing or 
area standard wages.  Christine Britton wore a union jacket when 
she applied at the Springlake Apartment project in mid-December 
1996.  She showed her plumber license to the job superintendent 
and they discussed prior job experience.  Britton submitted her 
application to the superintendent, who she later learned was named 
ﬁRon,ﬂ with the statement ﬁVolun
tary Union Organizerﬂ across the 
top.  Geoff Paluzzi obtained a copy of Respondent™s job applica-
tion from the business agent of Local 172 and went to the Sprin-
glake Apartment project on Decembe
r 16,1996, to submit it.  He 
 2 HVAC work is the installation of 
heating and air-conditioning systems, 
including furnaces, air conditioning comp
ressors, and the related ductwork.   
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD   536introduced himself to the job superintendent, who reviewed his 
application and commented that he had a good amount of experi-
ence in the plumbing trade and his prior work showed stability.  
Paluzzi apprised the superintendent that he previously was a fore-
man, a steward, and a voluntary union organizer.  Indeed, like Brit-
ton, Paluzzi included the phrase ﬁVoluntary Union Organizerﬂ on 
the top of his application.  The superintendent told Paluzzi that he 
would hear something in a couple 
of days.  William Rogers filled 
out a job application at the union hall and included the phrase 

ﬁVoluntary Union Organizerﬂ across the top.  He took the com-
pleted application to the Springlake Apartment project on Decem-
ber 16, 1996, and observed a number of pickets patrolling in front 
of the complex.  He introduced hi
mself to the job superintendent 
while wearing a union jacket with 
insignia.  The superintendent 
briefly looked over the applicat
ion, said that the Respondent 
needed plumbers and after Rogers
 showed him his plumber license, 
informed Rogers he would get back to him.   
None of these individuals were ever contacted by the Springlake 
Apartment superintendent or any one else at the Respondent. 
Since February 26, 13 unemployed union members with valid 
plumber licenses submitted jo
b applications to Respondent.
3  Each 
of the applications included the phrase ﬁVoluntary Union Organ-
izerﬂ across the top.  Although the Bayshore jobsite was opera-
tional from January 1997 to July 1998, the Respondent did not hire 
any of the 13 union members that applied for plumber positions.   
On August 22, union organizer Anthony Bane met with unem-
ployed plumbers Denny Smith, William Fortwengler, James 
Salmon, and Stacey Stockton
4 at the Pizza Hut restaurant to brief 
them on how to apply to nonunion
 employers.  Bane distributed 
union T-shirts and hats to the employees and suggested that they 
insert on the top of any applica
tion submitted ﬁVoluntary Union 
Organizer.ﬂ  The group proceeded to the Respondent™s facility and 
requested job applications from the receptionist.  Each of the em-
ployees wore the union T-shirt and inserted the phrase ﬁVoluntary 
Union Organizerﬂ on the top of th
eir applications.  While the em-
ployees were filling out their job applications, Bane asked the re-

ceptionist for a list of the Respondent™s plumbers and their license 
numbers.  The receptionist left th
e office area and returned with 
Superintendent Blevins who apprised Bane that he did not need to 

show him such a list.  Bane replied that there is a law to this effect.  
While this conversation was taking place, Office Manager Karen 
Nottingham came in the front door and asked Bane why he was at 
the office.  Bane said, ﬁthat th
e employees were filling out job 
applications.ﬂ He also asked Nott
ingham for a list of Respondent™s 
plumber license numbers.  Nottingham said, ﬁOh, I know youﬂ and 
said she was unaware of any law re
quiring that a list be provided.  
The employees submitted their applications to the receptionist and 
each received a Xerox copy for th
eir records.  None of these em-
ployees was ever called or hire
d by Respondent for a plumber 
position. 
2.  The hiring of covert union members Gary Gravit 
and Jeffrey Jehl 
In December 1996, Gary Gravit became aware of job opportuni-
ties at the Respondent™s Springlake Apartment project, and went to 

the jobsite to apply for a plumber position.  He introduced himself 
                                                          
 3 The 13 employees are Rodney Boyle,
 Mark Darnell, Charles Atkinson, 
Jeryl Cooke, Edward Meinzen, Merlin 
Rice, Charles Gates, Joseph Beatson, 
James Poulson, Roger Hodson, Bruce Morehouse, Duane Harty, and Mi-
chael Bowen.   
4 Stockton filed an earlier application with Respondent on May 23, and 
noted this on his August 22 job application.   
to Superintendent Ron Curd and di
scussed his qualifications.  Curd 
gave Gravit a job application that he took to the union hall and 
made copies.  Curd telephoned Gravit to offer him a position and 
inquired if he knew any additional plumbers.  It was agreed that 
Gravit would start work on December 16, 1996, at the Springlake 
Apartment project. 
Gravit met union organizer Jeffrey Jehl on December 16, 1996, 
around 6 a.m. at a local gas station, and Jehl apprised Gravit about 
the duties of a voluntary union organizer.  He stressed that Gravit 
should do excellent work but that he should try and talk to employ-
ees about the Union before and after work and while on break.   
Gravit and Jehl crossed the Un
ion informational picket line 
when they reported to the jobsite the morning of December 16, 
1996.  Gravit introduced Jehl to Curd and informed him that Jehl 
did not have a plumber license but that he was an experienced 
plumber and could do a good job.  Curd said, ﬁif you know how to 
do plumbing work, it will be fine.ﬂ
  Gravit handed his job applica-
tion to Curd while Jehl filled out his application.  Neither employee 

revealed their union affiliation or put anything in the job applica-
tion to identify them as union members.  At no time did Curd in-
form the employees about any requ
irement for a background inves-
tigation.  Curd asked Jehl about his previous wage history and 
stated he could pay $13 per hour.  Jehl accepted the offer and was 
hired on the spot.   
3.  The events that occurred before Gravit and Jehl  
revealed their union affiliation
 Gravit was assigned to do journeyman plumbing work while 
Jehl worked as a plumber help
er backfilling excavation where 
piping had already been installed.  Around 9:30 a.m., Gravit and 

Jehl observed two individuals with union insignia hand papers to 
Curd while they briefly conversed.  A short time later, Curd ap-
proached Gravit and Jehl, and asked whether either of them knew 
the union men who were just here.  Gravit said, ﬁhe knew one of 
the employees.ﬂ  Curd briefly walked away but then returned and 
said, ﬁhave either of you been a member of the union before?ﬂ  
Gravit said, ﬁhe worked permit a couple of times in the past few 
years.ﬂ  Jehl said, ﬁhe was never a member of Local 172.ﬂ  Both 
employees finished work that day without further incident.   
4.  The events that occu
rred after Gravit and Jehl 
revealed their union affiliation 
The next day Gravit and Jehl arrived at work around 6:40 a.m., 
and immediately began distributing union literature and meeting 

with employees about the Union.  Jehl wore a white union organ-
izer jacket while Gravit wore a Local 172, baseball cap.  Curd 
arrived about 10 minutes later, and Jehl apprised him that he was a 
union organizer.  Curd replied, ﬁtha
t he figured yesterday that they 
were union members since he only gave an application to Gravit 

that was allowed off site and the two union guys had job applica-
tions.ﬂ  He also said, ﬁIf Masiongale had to pay union wages they 
might as well pull off the job, they would go broke and might as 
well close up.ﬂ  
Gravit and Jehl proceeded to their work area and began backfill-
ing some underground for the installation of pipe.  While they were 
working, Gravit told Jehl that Respondent was in violation of the 
plumbing code because the pipe was being improperly installed.  
Jehl did not inform Curd or anyone else at Respondent about the 
perceived code violations.  Rather, 
he sent a letter to the plumbing 
inspector about the problem.  Around 8 a.m., Gravit and Jehl went 

to see Curd and told him that they were underpaid because other 
plumbers on the jobsite were being paid hourly wages in excess of 
their wage rate.  Curd informed both employees that he only had 
 MASIONGALE ELECTRICAL-MECHANICAL 537the authority to set starting wages, but could not grant wage in-
creases, and when he was ready he would contact the office to see 
if they could be paid at a higher rate.  Jehl said, ﬁwell, until then I 
am going on strike for better wages.ﬂ  Curd said, ﬁare you both 
union members?ﬂ  They said, ﬁyes.ﬂ  He then said, ﬁare you both 
going out on strike?ﬂ  Gravit replied, ﬁyes.ﬂ  Both Gravit and Jehl 
left the jobsite and did not return to work. 
On December 23, 1996, after both employees had been on strike 
for 6 days, the wording on the picket signs changed from an infor-
mational picket to a ﬁULPﬂ picket sign.  On that date, Jehl and 
Assistant Business Agent Jim Sheetz went to the jobsite at Curd™s 
request.  They met with Curd alo
ng with Superintendent Blevins.  
A conversation took place concer
ning why the language of the 
picket signs were changed and how long the picket signs would 
remain in front of the jobsite.  In January 1997, Jehl had dinner 
with Curd and two other employees to apprise them about the 
benefits associated with organizing Respondent™s employees.  In 
February 1997, Jehl visited the jo
bsite and had a conversation with 
Curd.  Jehl asked Curd whether the Respondent needed help and 

Curd said, ﬁhe was in a real bind for help and was way behind.ﬂ   
On March 7, Jehl went to the jobsite.  He told Curd, due to their 
last conversation in which Curd said he needed help, that he was 
making an unconditional offer to return to work.  Curd began to 
laugh and said, ﬁthat Respondent w
ould never [hire] him back for 
everything that had gone on at th
e job, and he was not allowed on 
the project.ﬂ  He also said, ﬁaround here you are considered a 
marked man, everyone on the job has a hunting license and shot-
guns.ﬂ  Jehl followed up his oral offer to return to work with a 
March 11 letter to this effect (GC Exh. 25).  No response was ever 
received from the Respondent. 
5.  The hiring of covert un
ion members Jack Neal Jr.  
and Anthony Bane
 Local 661 Business Agent Jack Neal Jr., saw one of Respon-
dent™s newspaper advertisements in early January 1997.  He went 
to Respondent™s office, spoke with Karen Nottingham and picked 
up a job application.  He took the 
job application back to the union 
hall and made a number of copies 
that he distributed to unem-
ployed union members.  Indeed, he
 personally observed a number 
of union members sign their job applications (GC Exh. 14Œ21).  

Shortly thereafter, Neal saw another of Respondent™s ads in the 
Muncie newspaper and telephoned the facility.  He spoke with Ken 
Masiongale who inquired whether he had a plumber license and 
encouraged him to get a job application.  At no time, however, did 
Masiongale inform Neal about the requirement to obtain a back-
ground investigation.  Neal went to the facility on January 26, and 
picked up another job application that he took with him.  
On March 28, Neal personally delivered his employment appli-
cation to Respondent™s receptio
nist along with 
a number of job 
applications that had been completed by unemployed union mem-

bers (GC Exh. 7Œ21 and R. Exh. 2).  On April 15, Neal telephoned 
Respondent™s office regarding his 
job application and spoke with 
Nottingham, who informed him that he would have to speak with 

Masiongale.  Neal left his name
 and telephone number.  On the 
evening of April 15, Superintendent Michael Woods left a message 
on Neal™s answering machine.  
Neal telephoned Respondent™s 
office the next day and was given Wood™s cellular telephone num-
ber at the Bayshore jobsite.  On
 April 17, Neal reached Woods at 
the jobsite and informed him he had a plumber license and prior 
experience working on apartment 
projects.  Woods offered Neal 
$14 an hour and told him he would see him the following Monday 
at the Bayshore jobsite to commence work.  Later that evening, 
Neal called Woods to let him know that he had a friend named 
Anthony Bane who also had a plumber license and was interested 
in working.  Woods requested Neal to have Bane telephone him at 
the jobsite. Woods also requested 
Neal™s drivers license number to 
do a background check and said he would see Neal on the jobsite 
next Monday unless he heard from him before that time.  Nothing 
was mentioned about any other type of background check.   
On April 17, Bane telephoned Woods and informed him he pos-
sessed a plumber™s license and had prior residential and piping 
experience.  Woods requested Bane™s drivers license number and 
during the conversation it was agreed
 that Bane, like Neal, would 
be hired at $14 an hour.  Woods told Bane to show up at the jobsite 
the following Monday unless he heard from him to the contrary.  
Neither Bane nor Neal made any reference to their union affiliation 
during the initial hiring disc
ussions with
 Woods.   
On April 21, Neal and Bane met for breakfast before proceeding 
to the Bayshore jobsite.  Woods re
quested that both
 employees fill 
out job applications along with other paperwork (GC Exh. 23Œ24).  
During initial discussions while fi
lling out the job applications, 
Woods informed Neal and Bane that
 he needed plumbers as the job 
was expected to last 18 months. 
 Woods made a telephone call to 
the office and informed ﬁMikeﬂ that the two new plumbers were 
filling out their paperwork and then would be assigned to Foreman 
Mike Dalton to commence work.  Although Bane included the fact 
that he attended the Union apprenticeship program on his applica-
tion, Woods did not review the appl
ications before instructing Neal 
and Bane to report to Dalton. 
6.  The events that occurred af
ter Neal and Bane revealed their 
union affiliation 
Before Neal and Bane left the trailer to report to Dalton, Bane 
informed Woods that they were union organizers.  Bane testified 
that Wood™s demeanor changed dramatically after he apprised him 
that they were union organizers.  In fact, Woods slammed both 
hands down and starred out the door.  He said, ﬁI want you to sit in 
your truck until Mike Masiongale comes to the jobsite.ﬂ  Neal and 
Bane left the trailer but were able to see Woods make a telephone 
call.  Shortly thereafter, Woods cam
e out to the truck and told Neal 
and Bane that the Respondent had a standard hiring procedure that 
involved a private detective before 
people were hired.  Bane said, 
you previously told me that everything was fine and if I did not 
hear from you by Friday, to report to work.  Neal said, you did 
mention a driver™s license check but never mentioned anything 
else.  Woods replie
d, ﬁWell, that is 
just part of it.ﬂ
  As they were 
leaving the jobsite, Bane told Wood™s that they were there to do a 
good job.  Woods said, ﬁno you didn™t, you are here to screw up 
my operation.ﬂ  
Bane, upon returning home on April 21, retrieved a message 
from his answering machine and 
telephoned Nottingham at Re-
spondent™s facility.  Nottingham told Bane that he needed to fill out 
a release for the private detective background check.  It was agreed 
that the forms would be faxed to Bane who completed and signed 
the release and faxed it back to Nottingham.  A meeting with the 
private detective was scheduled wh
ich Bane was forced to cancel 
because of a prior commitment.  
A second appointment was sched-
uled but Nottingham cancelled it 
and Bane never heard anything 
else regarding the background check or a date to resume work at 

Respondent.   
Neal also received a message from Nottingham to sign a release 
for a background check.  He went the next day to Respondent™s 
office and signed the release.  Shortly thereafter, Neal met with 
private detective Bing Crosby fo
r approximately 30 minutes.  Dur-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD   538ing the meeting, Crosby asked Neal about his union background 
and affiliation.  Neal did not hear anything for about 3 weeks so on 
May 21, he telephoned Respondent™s office and spoke with Not-
tingham.  Neal inquired about th
e status of his application and 
Nottingham said, ﬁI thought you did not want a job.ﬂ  Neal replied 
that he wanted a job and Nottingh
am said that if you were still 
interested, Superintendent John Bl
evins would be contacting you.  
On May 22, Neal spoke with Blevins who requested that he come 
to the office on May 27.  Neal reported to Respondent™s facility on 
May 27, and wore an unionT-shirt.  Blevins requested Neal to fill 
out additional paperwork and offered him $13 an hour.  Neal ap-
prised Blevins that Woods had previously hired him at $14 an 
hour.  Neal was directed to watch a safety film and then was intro-
duced to Masiongale who told him he did not like his union shirt.  
Blevins told Neal he would not be returning to the Bayshore jobsite 
but would be working out of the shop putting together shower 
faucet heads.  Neal was directed to the storage garage and was told 
he would be working in this area.  Blevins had one of his men 
come to the garage with a tow motor to clear out a space for Neal 
to work in.  Since there was no workstation or benches in the ga-
rage, Neal obtained several sawhorses and some plywood to make 
a suitable workbench to perform his assignment.  Neal was unable 
to locate any shower faucets and apprised Blevins of this fact.  
Blevins promised to order some but instructed Neal to cut copper 
pipe.  Neal asked Blevins the proper dimensions for the copper 
pipe and Blevins promised to get back to him.  After Blevins pro-
vided the required dimensions, Neal began to cut the copper pipe as 
instructed.  Shortly thereafter, Masiongale and Blevins approached 
Neal in the garage.  Masiongale told Neal, ﬁthat he did not want 
him talking about the union to his employees, handing out litera-
ture, and did not want him to talk to his employees about the union 
on the job, in his office or on his property.ﬂ  He also said, ﬁthat he 
did not want the Union, they messed with me before.ﬂ  After Ma-
siongale left the garage, Neal told
 Blevins that Masiongale did not 
have the right to talk to him like that.  Therefore, he was going on 
strike.  He picked up his tools and left the facility.  Neal returned to 

the facility the next day and as th
e door was open observed that the 
garage was again being used as a storage facility.  Neal also ob-

served that no one was working in the garage.  Thereafter, Neal 
attempted to telephone Blevins 
and Woods but Respondent never 
returned any of his calls.  Neal admitted, however, that no one at 

the Respondent told him he was fired, and he did not make an 
unconditional offer to return to work. 
B.  Analysis and Findings 
1.  The 8(a)(1) violations 
The General Counsel alleges in paragraph 5(a) through (h) that 
Respondent engaged in independent violations of Section 8(a)(1) of 
the Act.   
The general test applied to determine whether employer state-
ments violate Section 8(a)(1) of the Act is ﬁwhether the employer 
engaged in conduct which reasonably tends to interfere with, re-
strain, or coerce employees in the free exercise of rights under the 
Act.ﬂ  NLRB v. Almet, Inc., 
987 F.2d 445 (7th Cir. 1993); 
Reeves 
Bros., 
320 NLRB 1082 (1996). 
In paragraph 5(a), Curd is allege
d to have interrogated employ-
ees at the Springlake Apartment project about their union member-
ship, activities, and sympathies.  
Gravit and Jehl credibly testified that on December 16, 1996, 
around 9:30 a.m., they observed two individuals with union insig-
nia hand papers to Curd while they briefly conversed.  A short time 
later, Curd approached Gravit and Jehl, and asked whether either of 
them knew the union men who were just here?  Gravit said, ﬁhe 

knew one of the employees.ﬂ  Curd briefly walked away but then 
returned and said, ﬁhave either of you been a member of the union 
before?ﬂ  Gravit said, ﬁhe worked permit a couple times in the past 
few years.  ﬁJehl said, ﬁhe was never a member of Local 172.ﬂ  
Curd also said, after Jehl announced that he was going on strike for 
better wages, ﬁare you both union members and are you both going 
out on strike?ﬂ   
The testimony of Gravit and Jehl is unrebutted as Curd did not 
testify at the hearing.   
Based on the forgoing, I find that Curd™s interrogation of Gravit 
and Jehl contravenes the principles of Section 7, and therefore is 
violative of Section 8(a)(1) of the Act.   
In paragraph 5(b) of the complaint, Curd on March 8, is alleged 
to have threatened employees with violence at the Springlake 
Apartment project because they engaged in union activities. 
Jehl credibly testified that after he and Gravit went on strike to 
protest their wages, he returned to the jobsite on March 7, and 
made an unconditional offer to return to work.  Curd began to 
laugh and said, ﬁthat Respondent would never hire him back for 
everything that had gone on that job, and he was not allowed on the 
project.ﬂ  He also said, ﬁaround here you are considered a marked 
man, everyone on the job has a hunting license and shotguns.ﬂ 
Under these circumstances, and pa
rticularly noting that Jehl™s 
testimony stands unrebutted, I find 
that Curd™s statement is a threat 
made to deter Jehl™s active expr
ession of his union sympathies at 
the jobsite.  Therefore, such statement is violative of Section 
8(a)(1) of the Act.   
In regard to paragraphs 5(c), (d), and (e) of the complaint, 
Woods is alleged to have engaged 
in surveillance of employees at 
the Bayshore jobsite, isolated certain employees because of their 

union activities, and changed Respondent™s hiring policies by re-
quiring applicants to be interv
iewed by a private investigator. 
On April 21, before Neal and Bane left the trailer to report to 
Dalton, Bane informed Woods that
 they were union organizers.  
Bane testified that Wood™s demeanor changed dramatically after 
this announcement.  In fact, Wo
ods slammed both hands down and 
stared out the door.  He said, ﬁI want you to sit in your truck until 
Mike Masiongale comes to the jobsite.ﬂ  Neal and Bane left the 
trailer but were able to see Woods
 make a telephone call.  Shortly 
thereafter, Woods came out to the truck and told Neal and Bane 
that the Respondent had a standard hiring procedure that involved a 
private detective before people were hired.  Bane said, you previ-
ously told me that everything was fine and if I did not hear from 
you by Friday, to report to work.  Neal said, you did mention a 
driver™s license check but never mentioned anything else.  Woods 
replied, ﬁWell, that is just part of it.ﬂ  As they were leaving the 
jobsite, Bane told Woods that they were there to do a good job.  
Woods said, ﬁno you didn™t, you came to screw up my operation.ﬂ 
The testimony of Neal and Bane is unrebutted as Woods did not 
testify during the course of the hearing.  Accordingly, I find that 
Wood™s directive to Neal and Bane 
to sit in the truck immediately 
after Bane apprised him of their union status, was solely to isolate 
Neal and Bane and prevent them from
 engaging in union activities.  
Likewise, I find Wood™s actions to 
be a means to keep the employ-
ees whereabouts under surveillance and prevent them from talking 
to employees on the jobsite.   
With respect to the change in the hiring policy by requiring ap-
plicants to be interviewed by a private investigator, I find that this 
procedure was solely implemented to discourage union applicants 
from applying for positions at the Respondent.  In this regard, I 
reject Masiongale™s testimony that the procedure was implemented 
 MASIONGALE ELECTRICAL-MECHANICAL 539in November 1996, for the following reasons.  First, Curd never 
mentioned the private investigat
or requirement when he hired 
Gravit and Jehl in December 199
6.  Second, Woods never men-
tioned the private investigator
 requirement on April 17 and 21, 
when he hired Neal and Bane prior to their announcement that they 
were union organizers.  Third, 
employees Jack Winton and Randy 
Turner, who were hired during the summer of 1997 and were not 
union members, credibly testified that they were not required to fill 
out paperwork or sign a release for a background check nor did 
they have a prehire interview 
with a private investigator. 
Accordingly, I find that about April 21, Respondent changed its 
hiring policies by requiring applicants to be interviewed by a pri-
vate investigator solely for the purpose of discouraging union ap-
plicants.  Therefore, 
Respondent violated Section 8(a)(1) of the 
Act.   
In summary, I find that Respondent
 violated Section 8(a)(1) of 
the Act as alleged by the General Counsel in paragraphs 5(c), (d), 
and (e). 
With respect to paragraphs 5(f), (g
), and (h) of the complaint, the 
General Counsel alleges that Blevins isolated an employee because 
of his union activities and Masionga
le informed an employee that 
he was prohibited from discussing the Union and distributing union 
literature.   
Neal reported to Respondent™s facility on May 27 and wore an 
union T-shirt.  Blevins requested Ne
al to fill out additional paper-
work and offered him $13 an hour.  Neal apprised Blevins that 

Woods previously hired him at $14 an hour.  Neal was directed to 
watch a safety film and then 
was introduced to Masiongale who 
told him he did not like his union T-shirt.  Blevins told Neal he 

would not be returning to the Bayshore jobsite but would be work-
ing out of the shop putting together shower faucet heads.  Neal was 
taken to the storage garage and was told he would be working in 
this area. Blevins had one of his men clear out a space for Neal to 
work in.  Since there was no workstation in the garage, Neal ob-
tained several sawhorses and some plywood to make a suitable 
workbench to perform his assignment.   Neal was unable to locate 

any shower faucets and apprised Blevins of this fact.  Blevins 
promised to order some but instru
cted Neal to cut copper pipe.  
Neal asked Blevins the proper dimensions for the copper pipe and 

Blevins promised to get back to him.  After Blevins provided the 
required dimensions, Neal began to cut the copper pipe as in-
structed.  Shortly thereafter, Masiongale and Blevins approached 
Neal in the garage.  Masiongale told Neal, ﬁthat he did not want 
him talking about the union to his employees, handing out litera-
ture, and did not want him to talk to his employees about the union 
on the job, in his office or on his property.ﬂ  He also said, ﬁthat he 
did not want the Union, they messed with me before.ﬂ  After Ma-
siongale left the garage, Neal told
 Blevins that Masiongale did not 
have the right to talk to him like that.  Therefore, he was going on 
strike.  He picked up his tools and left the facility.  Neal returned to 
the facility the next day and as th
e door was open ob
served that the 
garage was again being used as a storage facility.  Neal also ob-

served that no one was working in the garage.  
The testimony of Neal regarding these matters is unrebutted as 
Blevins did not testify during the course of the hearing and al-
though Masiongale testified, he did not deny that he made the 
statements attributed to him by Neal.   
In regard to isolating Neal in the garage, Masiongale grudgingly 
admitted that while shower faucet heads were previously made at 
the shop, they were never made in the storage garage.  Likewise, 
employee Eric Alva who worked 
at Respondent from 1995 to June 
1998, credibly testified that the garage was primarily used for stor-
age and during his employment he 
never saw the garage setup for 
fabrication, or work benches, or tools utilized in that area. 
Under these circumstances, I co
nclude that the Respondent as-
signed Neal to the garage rather then returning him to the Bayshore 
jobsite solely to isolate and prevent him from engaging in union 
activities.  Accordingly, Respondent
 by this action violated Section 
8(a)(1) of the Act.   
Likewise, I credit the unrebutted testimony of Neal that Ma-
siongale told him he was prohib
ited from discussing the Union on 
the job, in the office or on his property, and distributing union lit-
erature in those areas.  Masiongale made no reference to the fact 
that Neal was privileged to engage in these activities before or after 
work or during breaks.  Under thes
e circumstances, I find that Re-
spondent™s instructions to this ef
fect are violative of the Act and 
contravene Section 8(a)(1). 
In conclusion, I find as alleged by the General Counsel in para-
graphs 5(a) through (h) of the co
mplaint, the Respondent violated 
Section 8(a)(1) of the Act. 
2.  The refusal to hire the employees listed in paragraphs 
6(a), (f), and (j) of the complaint
5 In Wright Line, 
251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st 
Cir. 1981), cert. denied 455 U.S. 989 (1982), the Board established 
an analytical framework for deciding discrimination cases turning 
on employer motivation.  The General Counsel must persuasively 
establish that the evidence supports an inference that protected 
conduct was a motivating factor in the employer™s decision.
6  In a 
refusal to hire case, the General Counsel specifically must establish 

that each alleged discriminatee submitted an employment applica-
tion, was refused employment, was a union member or supporter, 
was known or suspected to be a union supporter by the employer, 
who harbored antiunion animus, a
nd who refused to hire the al-
leged discriminatee because of that animus.  
Big E™s Foodland, 
242 
NLRB 963, 968 (1979).  Inference of animus may be inferred from 
the total circumstances proved and in some circumstances may be 
inferred in the absence of direct evidence.  
Fluor Daniel, Inc., 
304 
NLRB 970 (1991).  Once that is accomplished, the burden shifts to 
the employer to persuasively establish by a preponderance of the 
evidence that it would have made the same decision even in the 
absence of protected activity.  
T&J Trucking Co., 
316 NLRB 771 
(1995).
 3.  Respondent™s knowledge of the applicants™ union membership 
and its related union animus 
The Respondent does not deny that it received the employment 
applications listed in paragraphs 6(a), (f), and (j), with the excep-
tion of Rogers and Paluzzi™s applic
ations.  Likewise, there is no 
challenge to the fact that all were union members, and that none 
were hired.  In regard to the Rogers and Paluzzi™s applications, 
both employees credibly testified th
at they went to the Springlake 
Apartment project on December 16, 1996, and personally submit-
ted their application to the superintendent in charge.  Each em-
ployee wrote ﬁVoluntary Union Orga
nizerﬂ on the top of the appli-
cation and described the physical characteristics of the superinten-
dent they spoke with which corresponds with other witnesses de-
scription of Ron Curd.  Moreover, Gravit credibly testified that he 
                                                          
 5 The employees are William Rogers, Christine Brittan, Geoff Paluzzi, 
Rodney Boyle, Mark Darnell, Charles Atkinson, Jeryl Cooke, Edward 
Meinzen, Merlin Rice, Charles Gates, Joseph Beatson, James Poulson, 
Roger Hodson, Bruce Morehouse, Du
ane Harty, Michael Bowen, Denny 
Smith, William Fortwengler, James Salmon, and Stacey Stockton.   
6 Manno Electric, 
321 NLRB 278 fn. 12 (1996). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD   540saw Paluzzi on that date in the late afternoon talking to Curd, and 
both Gravit and Jehl testified that they observed two individuals 
with union insignia talk to Curd on that date and hand him papers.  
Curd did not testify during the course of the hearing.  Accordingly, 
I credit the unrebutted testimony of Rogers and Paluzzi that they 
submitted their job applications to
 Curd.  Likewise, this was about 
the same time that Christine Britton submitted her application to 
Superintendent Curd, which the Respondent acknowledges receiv-
ing.  Based on the credible evidence presented, I conclude that 
Rogers and Paluzzi filed applica
tions with Curd and hold the Re-
spondent accountable for their receipt. 
The evidence establishes that the entries on all of the respective 
application forms sufficiently notified the Respondent that the 
applicants belonged to the Union. 
  In this regard, all of the em-
ployees listed former union empl
oyers and each wrote across the 
top of the application the phrase ﬁVoluntary Union Organizer.ﬂ  In 
addition, a number of the employees wore union insignia when 
making their applications, which se
rved to alert the Respondent 
that they were union members.  Importantly, with respect to the 

applicants that filed applications 
at Respondent™s facility on August 
22, Masiongale testified that he
 knew the applicants previously 
worked for union employers as he recognized the contractors listed 
in the applications. 
Credible evidence also exists of antiunion animus.  As previ-
ously found, Respondent representatives Curd, Woods, Blevins, 
and Masiongale engaged in numerous
 acts of independent Section 
8(a)(1) conduct during the period between December 16, 1996, and 
May 27.  Likewise, Respondent re
jected all of the overt applica-
tions that were submitted and di
d not grant interviews to these 
individuals.  On the other hand, Respondent considered the covert 
applications of employees Gravit, Jehl, Neal, and Bane, granted 
interviews to each, and hired them without extensive background 
checks.  It is also noted that 
Gravitt and Jehl were hired even 
though they did not possess plumbing licenses unlike Britton, 
Paluzzi, and Rogers who were much more experienced and pos-
sessed valid plumbing licenses. 
Accordingly, I find that the General Counsel has satisfied its ini-
tial burden of persuasively establishing that the alleged discrimina-
tees were not hired because of their union membership.  The Re-
spondent must now establish that its hiring decisions would have 
been the same in the absence of union membership. 
4.  The Respondent™s defenses 
The Respondent asserts that its hiring decisions were based on 
lawful criteria including, among other things, skill, experience, 
employment history, appearance, 
and earning history.  Applying 
these criteria, the Respondent contends that it hired the best people 
available. In this regard, Masiongale acknowledges that he received 
and reviewed the applications brought to the office on March 28 
(GC Exh. 7Œ21), but rejected all of them because they were not 
considered current.  Since the applications were all signed and 
dated in January 1997, and the body of the application states that 
they would be current for only 30
 days, all the a
pplications were 
placed in the noncurrent f
ile and were not considered. 
Concerning the job applications that were filed in the office on 
August 22 (GC Exh. 3Œ6), Masiongale testified that they were not 
considered because the earning history was in the range of $20 an 
hour and he only considered applicants in the $13Œ$15 an hour 
range.   
Respondent introduced in evidence 54 job applications for indi-
viduals that were hired from January 1, 1995, to August 1998 (R. 
Exh. 5(a)Œ5(bbb)).  During the course of the hearing, however, it 
made no arguments as to why these individuals were hired or why 
the qualifications of these empl
oyees warranted greater considera-
tion then the overt union applicants.  In its posthearing brief, Re-

spondent argues that the job appl
ications corroborate its hiring 
preference for people who had been earning in the $13Œ$15 per 

hour range. 
The Respondent™s arguments are unpersuasive for several rea-
sons.  First, I previously found that Respondent engaged in numer-
ous independent violations of the 
Act and note that Masiongale told 
Neal that he did not want the Union.  Thus, it is apparent that the 
Respondent was dead set against hiring any individual who it knew 
openly supported the Union.  Thus, 
I reject Masiongale™s testimony 
that the March 28 applications were not considered because they 
were stale.  I find this to be a 
belated defense and note that it was 
never mentioned to the employees when they filed their applica-

tions on that date or at anytime thereafter.  Second, the Respondent 
did not present any evidence as to why the applicants it hired were 
better qualified then the overt union applicants.  Third, it is appar-
ent that the Respondent needed qualified plumbers to man its job-
sites based on statements to this effect by Curd and Woods and the 
fact that it hired covert union ap
plicants Gravit, Jehl, Neal, and 
Bane.  Fourth, contrary to his direct examination, Masiongale ad-

mitted on cross examination that even though the August 22 job 
applications did not mention the wages earned by the applicants, he 
did not hire them because the em
ployer™s listed were union con-
tractors and he knew that their wages exceeded $13 an hour.  
Lastly, I find that Britton™s application was filed with Curd on 
December 16, 1996, rather then March 28, and she was not hired 
by Respondent solely because of her open expression of union 
affiliation.   
Accordingly, I find that the Resp
ondent™s reasons for not hiring 
any of the overt union applicants are pretextual.  Had it not been for 
their union affiliation, the individuals would have been considered 
for hire.  I, therefore, find that the Respondent violated Section 
8(a)(1) and (3) of the Act by refusing to hire or consider for hire the 
overt union applicants. 
5.  The December 17, 1996 strike, the unconditional offer of rein-
statement, and the discharge of Jeffrey Jehl 
The General Counsel alleges these allegations in paragraphs 6(b) 
through (e) of the complaint. 
On December 17, 1996, Gravit and Jehl arrived for there second 
day of work around 6:40 a.m., and immediately began distributing 
union literature and meeting with em
ployees about the Union.  Jehl 
wore a white union organizer jacket while Gravit wore a Local 172 
baseball cap.  Curd arrived abou
t 10 minutes later, and Jehl ap-
prised him that he was a union organizer.  Curd replied, ﬁthat he 

figured yesterday that they were union members since he only gave 
an application to Gravit that was allowed off site and the two union 
guys had job applications.ﬂ  He 
also said, ﬁIf Masiongale had to 
pay union wages they might as well pull off the job, they would go 
broke and might as well close up.ﬂ  
Gravit and Jehl proceeded to their work area and began backfill-
ing some underground for the installation of pipe.  While they were 
working, Gravit told Jehl that Respondent was in violation of the 
plumbing code because the pipe was being improperly installed.  
Jehl did not inform Curd or anyone else at Respondent about the 
perceived code violations.  Rather, 
he sent a letter to the plumbing 
inspector about the problem.  Around 8 a.m., Gravit and Jehl went 
to see Curd and told him that they were underpaid because other 
plumbers on the jobsite were being paid hourly wages in excess of 
their wage rate. Curd informed both employees that he only had the 
 MASIONGALE ELECTRICAL-MECHANICAL 541authority to set starting wages, but could not grant wage increases, 
and when he was ready he would contact the office to see if they 
could be paid at a higher rate.  Jehl said, ﬁwell, until then I am go-
ing on strike for better wages.ﬂ  Curd said, ﬁare you both union 
members?ﬂ  They said, ﬁyes.ﬂ  He then said, ﬁare you both going 
out on strike?ﬂ  Gravit replied, ﬁyes.ﬂ Both Gravit and Jehl left the 
jobsite and did not return to work. 
On March 7, Jehl went to the jobsite and made an unconditional 
offer to return to work.  Curd began to laugh and said, ﬁthat Re-
spondent would never higher him back for everything that had 
gone on at the job, and he was not allowed on the project.ﬂ  He also 
said, ﬁaround here you are considered a marked man; everyone on 
the job has a hunting license and shotguns.ﬂ  Jehl followed up his 
oral offer to return to work with a March 11 letter to this effect (GC 
Exh. 25).  No response was ever received from the Respondent. 
The Board has held that ﬁthere can be no doubt that there is no 
more vital term and condition of
 employment than one™s wages, 
and employee complaints in this regard clearly constitute protected 
activity.ﬂ  
Cal-Walts, Inc., 
258 NLRB 974, 979 (1981).  In the 
subject case, Gravit and Jehl e
xpressed complaints about the 
amount of hourly wages paid in co
mparison to other employees.  
Thus, Gravit and Jehl™s protest 
concerning this issue was clearly 
protected activity under the Act. 
With respect to the concerted nature of the activity, the Board 
has held that ﬁindividual action is concerted where the evidence 
supports a finding that the concerns expressed by the individual are 
[sic] logical outgrowth of the concerns expressed by the group.ﬂ  
See 
Mike Yurosek & Son, 
306 NLRB 1037, 1038 (1992).  In this 
case, Gravit and Jehl jointly prot
ested the amount of their hourly 

wages in comparison to the wages of other employees on the job-
site.  Thus, I find that Gravit and Jehl™s protest over hourly wages 
was protected concerted activity.  See 
Meyers Industries, 
268 
NLRB 493, 497 (1984).  
Based on the forgoing, I conclude that when Gravit and Jehl 
went on strike, it was a lawful economic strike flowing from their 
engaging in protected concerted activity.   
On March 7, Jehl returned to the jobsite and orally made an un-
conditional offer of reinstatement to Curd.  The evidence reveals 

that Curd rejected the offer and a
pprised Jehl that he would never 
hire him back and he was not allowed on the project.  Masiongale 
testified that Jehl was not hired back because he complained to the 
plumbing inspector and never told anyone in authority at Respon-
dent about the code violations 
on the Springlake jobsite.   
Based on the foregoing, and particularly noting the 
Wright Line 
analysis, I find that the Respondent 
refused to reinstate Jehl to his 
former position of employment and effectively discharged him on 

March 7, because of his protected concerted activity and/or his 
union activities.  Contrary to Masiongale™s reasons that were articu-
lated for the first time at trial, I conclude that the Respondent would 
not have taken this action but for Je
hl™s active participation in pro-
tected concerted or union activities.  Therefore, I find that the Re-
spondent violated Section 8(a)(1) and (3) of the Act.   
6.  The discharge and restriction of the work activities and  
work areas of Jack Neal Jr., the discharge of Anthony Bane, and 
the May 27 strike 
The General Counsel alleges thes
e allegations in paragraphs 
6(g), (h), (i), and 7(a) and (b) of the complaint. 
On March 28, Neal personally delivered his employment appli-
cation to Respondent™s receptio
nist along with 
a number of job 
applications that had been completed by unemployed Union mem-
bers.  On April 15, Neal telephoned Respondent™s office regarding 
his job application and spoke with
 Nottingham, who informed him 
that he would have to speak with 
Masiongale.  Neal left his name 
and telephone number.  On the evening of April 15, Superintendent 

Woods left a message on Neal™s an
swering machine.  Neal tele-
phoned Respondent™s office the next day and was given Wood™s 

cellular telephone number at the Bayshore jobsite in Greenwood, 
Indiana.  On April 17, Neal reac
hed Woods at the jobsite and in-
formed him he had a plumber™s license and prior experience work-
ing on apartment projects.  Woods offered Neal $14 an hour and 
told him he would see him the following Monday at the Bayshore 
jobsite to commence work.  Later th
at evening, Neal called Woods 
and told him he had a friend named Anthony Bane who also had a 

plumber™s license and was interested in working. Woods requested 
Neal to have Bane telephone him 
at the jobsite. Woods also re-
quested Neal™s drivers license number to do a background check 

and said he would see him on the jobsite next Monday unless he 
heard from him before that time. 
On April 17, Bane telephoned Woods at the jobsite and in-
formed him he possessed a plumber license and had prior residen-
tial and piping experience.  Woods requested Bane™s drivers license 
number and during the conversation 
it was agreed that Bane, like 
Neal, would be hired at $14 an hour.  Woods instructed Bane to 
show up at the jobsite the follow
ing Monday unless he heard from 
him to the contrary. 
On April 21, Neal and Bane met for breakfast before proceeding 
to the Bayshore jobsite.  Woods re
quested that both
 employees fill 
out applications along with other paperwork (GC Exh. 23Œ24).  
During initial discussions while fi
lling out the job applications, 
Woods informed Neal and Bane that
 he needed plumbers as the job 
was expected to last 18 months. 
 Woods made a telephone call to 
the office and informed ﬁMikeﬂ that the two new plumbers were 

filling out their paperwork and then would be assigned to Foreman 
Mike Dalton to commence work.  Before Neal and Bane left the 
trailer to report to Dalton, Bane informed Woods that they were 
union organizers.  Bane testified that Wood™s demeanor changed 
dramatically after he apprised him that they were union organizers.  
In fact, Woods slammed both hands down and starred out the door.  
He said, ﬁI want you to sit in your truck until Mike Masiongale 
comes to the jobsite.ﬂ  Neal and Bane left the trailer but were able 
to see Woods make a telephone call.  Shortly thereafter, Woods 
came out to the truck and told Neal and Bane that the Respondent 
had a standard hiring procedure that involved a private detective 
before people were hired.  Bane said, you previously told me that 
everything was fine and if I did not hear from you by Friday, to 
report to work.  Neal said, you di
d mention a driver™s license check 
but never mentioned anything else.  Woods replied, ﬁWell, that is 
just part of it.ﬂ  Bane told Woods that they were prepared to do a 
good job but Woods asked them to leave the jobsite.  
Bane retrieved a message from his answering machine on April 
21, and telephoned Nottingham at Respondent™s facility.  Notting-
ham told Bane that he needed to fill out a release for the back-
ground check.  It was agreed that the forms would be faxed to Bane 
who completed and signed the rele
ase and faxed it back to Not-
tingham.  A meeting with the private detective was scheduled 

which Bane was forced to cancel because of a prior commitment.  
A second appointment was scheduled
 but Nottingham cancelled it 
and Bane never heard anything else regarding the background 
check or a date to resume work at Respondent.   
Neal also received a message from Nottingham to sign a release 
for a background check.  He went the next day to Respondent™s 
office and signed the release.  Shortly thereafter, Neal met with 
private detective Bing Crosby fo
r approximately 30 minutes.  Dur-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD   542ing the meeting, Crosby asked Neal about his union background 
and affiliation.  Neal did not hear anything for about 3 weeks so on 
May 21, he telephoned Respondent™s office and spoke with Not-
tingham.  Neal inquired about th
e status of his application and 
Nottingham said, ﬁI thought you did not want a job.ﬂ  Neal said, 
that he wanted to work, and Notti
ngham said that if you were still 
interested, Superintendent John Bl
evins would be contacting you.  
On May 22, Neal spoke with Blevins who requested that he come 
to the office on May 27.  Neal reported to Respondent™s facility on 
May 27 and wore an unionT-shirt.  Blevins requested Neal to fill 
out additional paperwork and offered him $13 an hour.  Neal ap-
prised Blevins that Woods had previously hired him at $14 an 
hour.  Neal was directed to watch a safety film and then was intro-
duced to Masiongale who told him he did not like his union shirt.  
Blevins told Neal he would not be returning to the Bayshore jobsite 
but would be working out of the shop putting together shower 
faucet heads.  Neal was directed to the storage garage and was told 
he would be working in this area.  Blevins instructed one of his 
employees to use the tow motor to clear out a space for Neal to 
work in.  Neal obtained several sawhorses and some plywood to 
make a suitable workbench to perf
orm his assignment.   Neal was 
unable to locate any shower faucets and apprised Blevins of this 

fact.  Blevins promised to order some but instructed Neal to cut 
copper pipe.  Neal asked Blevins 
the proper dimensions for the 
copper pipe and Blevins promised to get back to him.  After 
Blevins provided the required dimensions, Neal began to cut the 
copper pipe as instructed.  Shortly thereafter, Masiongale and 
Blevins approached Neal in the garage.  Masiongale told Neal that 
he did not want him to talk to the employees in the shop or at the 
jobsite about the Union or hand out 
union literature in those areas.  
He also said, ﬁthat he did not want the Union, they messed with me 
before.ﬂ  After Masiongale left the garage, Neal told Blevins that 
Masiongale did not have the right to talk to him like that.  There-
fore, he was going on strike.  He
 picked up his tools and left the 
facility.  Neal returned to the facility the next day and as the door 

was open observed that the garage was again being used as a stor-

age facility.  Neal also observed 
that no one was working in the 
garage.  Thereafter, Neal attempted to telephone Blevins and 

Woods but Respondent never returned any of his calls.  Neal ad-
mitted, however, that no one at the Respondent told him he was 
fired, and he did not make an uncond
itional offer to return to work.  
Based on the forgoing, I do not find
 that either Neal or Bane was 
discharged on April 21.  Rather, both employees were requested to 
complete release forms to continue the employment process and 
were still technically employees of Respondent on that date.  Ac-
cordingly, I recommend that paragraph 6 (g) of the complaint be 
dismissed. 
On the other hand, I find that when Respondent cancelled the 
second appointment for Bane to see 
the private detective, it in es-
sence terminated his employment.  I conclude that Bane was dis-
charged solely because of his union affiliation.  Indeed, before 
Bane revealed his affiliation with the Union, Woods hired him as a 
journeyman plumber.  Moreover, the Respondent did not produce 
any evidence to establish the re
ason it never communicated with 
Bane after canceling the second appointment.  Thus, I find under 
Wright Line, 
that Bane was effectively discharged for engaging in 
union activities and the Respondent would not have taken the same 
action if Bane had not engaged in such activities.  
With respect to Neal, and particularly noting the credible testi-
mony of employee Eric Alva that the garage was primarily used for 
storage and never was used for fabr
ication or as a work area, I find 
that Respondent isolated Neal and restricted his work activities.  
These actions were undertaken solely to prevent Neal from com-
municating with other employees and from engaging in union 
activities.  Thus, I conclude that paragraph 6 (h) of the complaint 
should be sustained and Responden
t violated Section 8(a)(1) and 
(3) of the Act by its actions.   
In regard to the May 27 strike, the Board has held that a strike 
which is motivated or prolonged, even in part, by an employer™s 
unfair labor practices is an unfair labor practice strike. 
C-Line Ex-
press, 
292 NLRB 638 (1989); 
Tall Pines Inn, 
268 NLRB 1392, 
1411 (1984).  I find that Masionga
le™s statement to Neal in the 
garage, that he did not want him talking to employees about the 
Union or distributing literature to
 employees on the jobsite, to be 
the catalyst that motivated Neal to engage in the strike.  As an un-

fair labor practice striker, an employee is entitled to immediate 
reinstatement on an unconditional application. See 
Laidlaw Corp., 
171 NLRB 1366, 1368, (1968), enfd. 414 F.2d 99 (7th Cir. 1969), 
cert denied 397 U.S. 920 (1970).  Th
is is so even if so-called per-
manent replacements have been hired 
to fill their jobs and must be 
terminated to make room for th
em.  Here, however, Neal never 
made an unconditional offer of reinstatement.  Until this occurs, 
Respondent is under no obligation to reinstate him.  Likewise, I do 
not find, as alleged by the General Counsel, that Respondent 
caused the termination of Neal on May 27.  Rather, Neal independ-
ently decided to engage in a strike over unfair labor practices 
committed by Respondent.  Moreover,
 I find that since Neal went 
on strike rather then quitting over being assigned the shower fabri-
cation work, Respondent™s actions cannot be the basis for a con-
structive discharge claim.  
Aero Industries, 
314 NLRB 741 (1994). 
In summary, I find that the General Counsel sustained the alle-
gations in paragraph 6(g) regard
ing Bane after April 21, and to 
paragraphs 6(h), 7(a) and (b) of the complaint, but did not sustain 
the allegations of the complaint in paragraphs 6(g) and (i) relating 
to Neal.
  CONCLUSIONS OF LAW 
1.  Respondent is an employer engaged in commerce within the 
meaning of Section 2(2), (6), and (7) of the Act. 
2.  Local 172 and Local 661 are labor organizations within the 
meaning of Section 2(5) of the Act. 
3.  Respondent engaged in unfai
r labor practices within the 
meaning of Section 8(a)(1) of the Act by interrogating employees 
about their union activities and sympathies, threatening employees 
with violence, engaging in surveillance of employees union activi-
ties, isolating certain of its employees because they engaged in 
union activities, requiring applicants to be interviewed by a private 
investigator, and informing its employees that they were prohibited 
from discussing the union and distributing union literature. 
4.  By refusing to employ or consider for hire William Rogers, 
Christine Britton, Geoff Paluzzi, Rodney Boyle, Mark Darnell, 
Charles Atkinson, Jeryl Cooke, Edward Meinzen, Merlin Rice, 
Charles Gates, Joseph Beatson, James Poulson, Roger Hodson, 
Bruce Morehouse, Duane Harty, Michael Bowen, Denny Smith, 
William Fortwengler, James Salmon, and Stacey Stockton because 
they were union members, the Respondent violated Section 8(a)(1) 
and (3) of the Act.   
5.  Respondent has engaged in unfair labor practices within the 
meaning of Section 8(a)(1) and (3) of the Act by restricting the 
work activities and work area of Jack Neal Jr., and by discharging 
employees Jeffrey Jehl and Anthony Bane.   
6.  The aforesaid unfair labor practices affect commerce within 
the meaning of Section 2(6) and (7) of the Act. 
 MASIONGALE ELECTRICAL-MECHANICAL 5437.  The Respondent did not otherwise engage in any other unfair 
labor practice alleged in the complaint in violation of the Act.   
REMEDY 
Having found that the Respondent has engaged in certain unfair 
labor practices, I find that it must be ordered to cease and desist and 
to take certain affirmative action designed to effectuate the policies 
of the Act. 
Having found that the Respondent
 unlawfully refused to employ 
or consider for hire the above noted employees in paragraph 4 of 
the conclusions of law, I shall order the Respondent to offer them 
employment and make them whole 
for any losses of earnings and 
benefits they may have suffered as a result of the Respondent™s 
unlawful conduct. Likewise, the Respondent having discriminato-
rily discharged Jeffrey Jehl and Anthony Bane, it must offer them 
reinstatement and make them whole for any loss of earnings and 
other benefits, computed on a quarterly basis from date of dis-
charge to date of proper offer of
 reinstatement, less any net interim 
earnings, as prescribed in 
F. W. Woolworth Co
., 90 NLRB 289 
(1950), plus interest as computed in 
New Horizons for the Re-
tarded
, 283 NLRB 1173 (1987). 
I will leave to the compliance phase of this proceeding the de-
termination of the extent to 
which the Respondent would have 
employed the employees listed in 
paragraph 4 of the conclusions of 
law, if it had used nondiscriminatory criteria. 
Ultrasystems Western 
Contractors, 
316 NLRB 1243 (1995); 
H.B. Zachry Co., 
319 NLRB 
967 (1995) (determinations of effect of employers™ refusal to con-

sider applicants for hire left to compliance).  If at the compliance 
phase it is determined that the Respondent would have employed 
the listed employees for subsequent projects, the inquiry as to the 
amount of backpay due these individuals will include any amounts 
they would have received on other jobs to which the Respondent 
would have assigned them.  If at the compliance stage it is estab-
lished that the Respondent would ha
ve assigned the listed employ-
ees to projects currently in progress, I shall order the Respondent to 
offer them immediate employment 
and place them in positions for 
which they are qualified.  
On these findings of fact and conclusions of law and on the en-
tire record, I issue the following recommended
7 ORDER The Respondent, Masiongale Electrical-Mechanical Inc., Mun-
cie, Indiana, its officers, agents, successors, and assigns, shall 
1.  Cease and desist from 
(a) Interrogating employees con
cerning their union membership, 
sympathy, and activity. 
(b) Threatening its employees with violence because they en-
gaged in union activity. 
(c) Engaging in surveillance of employees engaged in union ac-
tivities. 
(d) Isolating certain of its employees because they engaged in 
union activities. 
(e) Changing its hiring policies by requiring applicants to be in-
terviewed by a private investigator for the purpose of discouraging 

union applicants. 
(f) Informing its employees that they were prohibited from dis-
cussing the Union or distributing union literature. 
                                                          
                                                           
7 If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, the findings, conclusions, and recommended Order 
shall, as provided in Sec. 102.48 of
 the Rules, be adopted by the Board and 
all objections to them shall be 
deemed waived fo
r all purposes. 
(g) In any like or related manner 
interfering with, restraining, or 
coercing employees in the exercise of the rights guaranteed them 
by Section 7 of the Act.   
2.  Take the following affirmative action necessary to effectuate 
the policies of the Act. 
(a) Within 14 days from the date of this Order, offer Jeffrey Jehl 
and Anthony Bane full reinstatemen
t to their former jobs or, if 
those jobs no longer exist, to su
bstantially equivalent positions, 
without prejudice to their seniority or any other rights or privileges 
previously enjoyed. 
(b) On an unconditional offer to return to work by Jack Neal Jr., 
reinstate him to his former positi
on of employment, displacing, if 
necessary, any replacement hired since May 27, 1997. 
(c) Make Jeffrey Jehl and Anthony Bane whole for any loss of 
earnings and other benefits suffered as a result of the discrimination 
against them, in the manner set fo
rth in the remedy section of the 
decision. 
(d) Within 14 days from the date of this Order, offer immediate 
employment to the applicants listed in the remedy section of the 

decision at rates paid employees hired by the Respondent with 
commensurate experience, if necessary terminating the service of 
employees hired in their stead.   
(e) Make whole the applicants listed in the remedy section of the 
decision for wage and benefit losses they may have suffered by 
virtue of the discrimination practiced against them in the manner 
prescribed in the remedy section of this decision 
(f) Within 14 days from the date of this Order, remove from its 
files any reference to the unlawful discharges, and within 3 days 
thereafter notify the employees in writing that this has been done 
and that the discharges will not be used against them in any way. 
(g) Preserve and, within 14 days of a request, make available to 
the Board or its agents for examination and copying, all payroll 
records, social security payment records, timecards, personnel 
records and reports, and all other records necessary to analyze the 
amount of backpay due under the terms of this Order. 
(h) Within 14 days after service by the Region, post at its facility 
in Muncie, Indiana, copies of the attached notice marked ﬁAppen-
dix.ﬂ
8 Copies of the notice, on fo
rms provided by the Regional 
Director for Region 25, after being signed by the Respondent™s 

authorized representative, shall be posted by the Respondent im-
mediately on receipt and maintain
ed for 60 consecutive days in 
conspicuous places including all places where notices to employees 
are customarily posted.  Reasonable steps shall be taken by the 
Respondent to ensure that the notices are not altered, defaced, or 
covered by any other material. In the event that, during the pend-
ency of these proceedings, the Respondent has gone out of business 
or closed the facility involved in
 these proceedings, the Respondent 
shall duplicate and mail, at its own expense, a copy of the notice to 
all current employees and former employees employed by the 
Respondent at any time since December 16, 1996. 
(i) Within 21 days after service by the Region, file with the Re-
gional Director a sworn certification of a responsible official on a 
form provided by the Region attesting to the steps that the Respon-
dent has taken to comply. 
 If this Order is enforced by a judgment of a United States court of ap-
peals, the words in the notice reading ﬁPosted by Order of the National 
Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Judgment of the 
United States Court of Appeals Enforcing an Order of the National Labor 

Relations Board.ﬂ 
 